TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00132-CV



                                  James L. Hebert, Appellant

                                              v.

                           April Marie Roberts Hebert, Appellee


   FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
          NO. 2011V-221, HONORABLE DAN R. BECK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant James L. Hebert has filed a motion to dismiss this appeal. We grant

Hebert’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 14, 2013